Case 3:20-cv-00703-RGJ-LLK Document 33 Filed 04/01/21 Page 1 of 2 PageID #: 623




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                             CASE NO. 3:20-CV-00703-RGJ-LLK

KEVIN HORNBACK, et al.                                                              PLAINTIFF

v.

THOMAS CZARTORSKI, et al.                                                         DEFENDANT

                                      OPINION & ORDER

       Judge Rebecca Grady Jennings referred this matter to Magistrate Judge Lanny King for

resolution of all litigation planning issues, a scheduling conference, entry of scheduling orders,

consideration of amendments thereto, and resolution of all non-dispositive matters, including

discovery issues. [DN 8].

       On February 4, 2021, Brenn Comb’s filed his Motion to Withdraw as Attorney and

Defendants’ Motion for Extension of Time to File Response to Plaintiff’s Motion to Amend

Complaint. [DN 24]. Parker Wornall entered an appearance for Defendant Czartorski on March

11, 2021 and filed a response brief. [DN 31]. And on March 29, 2021, the Court conducted a

telephonic status conference with counsel for all parties in attendance. [DN 19]. Accordingly, IT

IS HEREBY ORDERED:

       1. Brenn Comb’s Motion to Withdraw as Attorney is GRANTED. Brenn Combs shall

           no longer be counsel of record for Defendants Czartorski, Wright, or Dreisbach.

           Defendants Wright and Dreisbach shall enter an appearance of substitute counsel

           within forty-five days after the entry of this order.

       2. Defendant’s Motion for Extension of Time is GRANTED. Brenn Combs remains

           counsel of record for Defendant Brown. Defendant Brown shall file any response to

           the Plaintiff’s Motion to Amend within ten days from the date of entry of this Order.


                                                  1
Case 3:20-cv-00703-RGJ-LLK Document 33 Filed 04/01/21 Page 2 of 2 PageID #: 624




           Defendants Wright and Dreisbach shall file any response to the motion within ten days

           from the appearance of new counsel for each. Plaintiff shall file any reply no later than

           ten days after the last Defendant’s response is filed, or due to be filed.

      3. A telephonic status conference is set for June 7, 2021, at 11:30 a.m. Eastern (10:30

           a.m. Central). Counsel for the parties shall connect to the call by dialing the toll-free

           meeting number 1-877-848-7030 and entering access code 7238577# when prompted.

      IT IS SO ORDERED
       April 1, 2021




c:    Counsel
p:    0.12


                                                  2
